72 Mich. App. 159 (1976)
249 N.W.2d 337
PEOPLE
v.
BEATY
Docket No. 23543.
Michigan Court of Appeals.
Decided November 8, 1976.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, John J. Rae, Prosecuting *160 Attorney, and Roger L. Caswell, Assistant Prosecuting Attorney, for the people.
Elizabeth Schwartz, Assistant State Appellate Defender, for defendant.
Before: R.B. BURNS, P.J., and D.E. HOLBROOK and T.M. BURNS, JJ.
R.B. BURNS, P.J.
Defendant pled guilty to delivery of cocaine. MCLA 335.341(1)(b); MSA 18.1070(41)(1)(b). On appeal he claims the trial court erred by not informing him of the maximum sentence for the offense.
GCR 1963, 785.7[1][b] requires the trial judge to advise the defendant of, "(b) the maximum sentence and the mandatory minimum sentence, if any, for the offense to which the plea is offered".
Defendant was originally arraigned in circuit court on three counts. At that time the trial judge advised him of the maximum penalty for each of the three counts.
Defendant was advised of the maximum penalty for the offense to which his plea was offered.
Affirmed.
D.E. HOLBROOK, J., concurred.
T.M. BURNS, J. (dissenting).
At the guilty plea hearing the trial court did not advise the defendant of the maximum sentence for the offense to which the plea was offered as required by GCR 1963, 785.7(1)(b). The procedure under subrule 785.7 was expressly made mandatory. GCR 1963, 785.7(5). In Guilty Plea Cases, 395 Mich. 96, 118; 235 NW2d 132 (1975), the Supreme Court reaffirmed the rule of strict compliance with respect to this requirement:
*161 "The rule reflects the extent to which this Court is willing to impose on the judge the obligation of informing the defendant of such consequences. A failure to impart the information so required by this subsection (b) will continue to require reversal."
The majority accepts the prosecutor's argument that the error was not reversible because the defendant was told what the maximum sentence was at his arraignment four months prior to the entry of his guilty plea. This has nothing to do with the requirement that the defendant be advised of the fact by the trial judge, at the guilty plea hearing. This argument is answered by the Supreme Court in Guilty Plea Cases, supra, at 121:
"Many defendants have been made aware at one time or another of the right to and incidents of a trial and the consequences of a plea of guilty. Nevertheless, whatever the personal history of the accused and the quality of his representation, the appearance of justice and the integrity of the process by which pleas of guilty are offered and accepted require, in the solemn moment of passage from presumed innocence to conviction and potential imprisonment, that the judge apprise every defendant of the rights he is waiving and consequences of his plea and make the other determinations required by the rule."
I would reverse and remand for trial.